Russell, C. J.,
dissenting. Without reference to, or consideration of, some of the grounds urged by the plaintiff in error, I am of the opinion that under the rulings of the Supreme Court of the United States in Manley v. State, and Western & Atlantic Railroad v. Henderson, referred to in the majority opinion, the act of 1924 under consideration offends the due-process clause of the fourteenth amendment to the constitution of the United States. Under the principles stated in these rulings, the mere drawing of a check upon a bank in which the drawer has no funds, and the fact that he has no credit or has made no arrangement with the *524bank in question, is made sufficient to authorize a prima facie presumption of guilt and is presumptive proof of an intent to defraud. The intent to defraud is the crux of the entire case. If a check is drawn without an intent to defraud, there is no crime; and yet many instances can he imagined in which by agreement of the parties a check may be a substitute used to complete a transaction when the payee of the check is willing to accept this paper with full knowledge of all the facts. In such a case these facts would be no defense, because if one has drawn a check and has no funds or credit with the bank in question, he is presumed to be guilty. Unless he disproves the elements stated in the statute, he is necessarily guilty as matter of law. One can not be defrauded when he has not been deceived.